Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20, 26-30 have been considered and are pending examination. Claim(s) 21-25 have been cancelled. New claim(s) 26-30 have been added.


Response to Amendment
This Office Action has been issued in response to amendment filed on 01/04/2021.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 


Claims 1, 3, 5, 6, 9, 10, 12-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11, 14, 15, 18 of U.S. Application 16/003862. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants. 
An analysis of the non-statutory double patenting rejection is presented in the table below:

Comment
Instant Application
16003808
Co-pending Application 16003862
Obvious in view of Lie (U.S. Patent Number 9,331,958).
1. (Previously Presented) A method for processing an instruction by a processor, wherein the processor is operationally connected to one or more buses, wherein the method comprises: 
generating an entry in a translation lookaside buffer, wherein the generated entry enables a translation of the address being accessed to the bus identifier and the bus address resulting from the translation using the translation table; 
and sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

18. (Original) The method of claim 17, wherein for each combination of bus identifier and bus address two addresses are provided in the MMIO range, wherein a first one of the two addresses is provided for executing a write through to the respective bus address and a second one of the two addresses is provided for executing a write combine to the respective bus address.


write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests, wherein for each combination of bus identifier and bus address, two addresses are provided in the MMIO range, wherein a first one of the two addresses is provided for executing a write through to the respective bus address and a second one of the two addresses is provided for executing a write combine to the respective bus address; and sending, based on the instruction, a request directed to the device via the identified 

12. (Original) The method of claim 1, wherein the buses are PCIe (Peripheral Component 


13. (Previously Presented) The method of claim 1, wherein entries comprised by the translation lookaside buffer are each assigned to individual partitions, wherein the address space comprising the address accessed by the instruction is an absolute partition address space assigned to a partition, and wherein the instruction is an instruction issued by the partition.
3. (Previously Presented) The method of claim 1, wherein the address space comprising the address accessed by the instruction is an absolute partition address space assigned to a first partition of a plurality of partitions operating on a system, each partition of the plurality of partitions having a discrete translation table, wherein the translation table is assigned to the first partition, and wherein the instruction is issued by the first partition.  
Similar scope
14. (Original) The method of claim 1, wherein the processor 


15. (Original) The method of claim 1, wherein the translation table contains translations for each address of the MMIO range, wherein each address of the MMIO range has an assigned access indicator which indicates whether an access to the respective address of the MMIO range is allowed.  

5. (Original) The method of claim 3, wherein the translation table contains translations for each address of the MMIO range, wherein each address of the MMIO range has an assigned access indicator which indicates whether an access to the respective address of the MMIO range is allowed.  
Same scope
16. (Previously Presented) The method of claim 1, wherein the translation table only contains translations for addresses of the MMIO range that a partition is allowed to access.
6. (Previously Presented) The method of claim 3, wherein the translation table only contains translations for addresses of the MMIO range that the first partition is allowed to access.  

3. (Previously Presented) The method of claim 2, wherein the processor determines whether the bus address resulting from the second translation lies within the range of the bus address space assigned to the bus identified by the bus identifier resulting from the second translation.
7. (Previously Presented) The method of claim 1, further comprising:   determining, whether the bus address resulting from the translation lies within a range of the bus address space assigned to the bus identified by the bus identifier resulting from the translation.  
Same scope
5. (Original) The method of claim 3, wherein the translation table comprises identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the first translation for determining whether the resulting bus address lies within the range defined by the upper limit and the lower limit.
8. (Previously Presented) The method of claim 7, wherein the translation table comprises identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the translation for determining whether the resulting bus address lies within the range defined by the upper and the lower limit.  

6. (Original) The method of claim 2, wherein the address being accessed by the instruction comprises a first section encoding an identifier for identifying the bus identifier.
9. (Original) The method of claim 1, wherein the address being accessed by the instruction comprises a first section encoding an identifier for identifying the bus identifier.  
Same scope
10. (Original) The method of claim 6, wherein the identifier for identifying the bus identifier comprises an entry identifier identifying an entry in the translation table providing the bus identifier.
10. (Original) The method of claim 9, wherein the identifier for identifying the bus identifier comprises an entry identifier identifying an entry in the translation table providing the bus identifier.  
Same scope
9. (Original) The method of claim 6, wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.
11. (Original) The method of claim 9, wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.  
Lie (U.S. Patent Number 9,331,958).
19. (Previously Presented) A system for processing an instruction by a processor comprising: one or more processors, wherein the one or more processors are operationally connected to one or more buses; and a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory 
generating an entry in a translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer;
 and sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.


Lie (U.S. Patent 

generating an entry in a translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer; and   sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.

write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests, wherein for each combination of bus identifier 



Claims 1, 3, 5, 6, 9, 10, 12-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11, 14, 15, 18 of U.S. Application 16/003862 in view of Lie (U.S. Patent Number 9,331,958).

Lie teaches “generating an entry in a translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses a translation cache ( “translation lookaside buffer”) which, upon a miss, (i.e. determining the translation cache does not currently store a sought-after address translation), the translation cache is updated with the sought-after address translation provided from a master translation table. Further, Lie Figure 8 elements 818, 820, 812, 814,  col 16 ln 32-47 discloses the determining of a forward path corresponding to a destination address using a corresponding cached address translation which has been stored in the local translation cache
  
Given the teaching of Lie, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Application 16/003862 with generating an entry in a translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer. The motivation would be that, as taught by in Lie col 14 ln 50-67, using a local translation caching technique improves performance by storing a subset of a reduced number of relevant 


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant argues in essence on page(s) 12-14, taking Claim # 1 as exemplary that Engebretsen clearly does not teach or suggest "generating ... a first translation of the address being accessed to a bus identifier and a bus address using a translation table," as claimed in claim 1. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner interprets an address bus as an interconnect identifying the location of a device thus enabling transmission of data between at least two components. Engebretsen Figures 9, col 18 ln 50-67 discloses determining that an MMIO command comprises an MMIO address to read/write data  from the specified MMIO address where the MMIO address is an address within a range of MMIO  addresses (i.e. an MMIO address space). In other words, it is identified, from the command, that an address of an I/O device is being accessed by the command. Additionally, Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable  Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Further, Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address (I/O device) contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C).

Applicant argues in essence on page(s) 15-17 taking Claim # 1 as exemplary that “A reference is only analogous art to the claimed invention if "(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor ( even if it is not in the same field of endeavor as the claimed invention).” Lie is not analogous art to the claimed invention. This has not been found persuasive. 
The Examiner respectfully disagrees. The claimed invention as represented by Figure 5, concerns accessing an IO device address where upon a TLB miss, a translation associated with the device address is obtained from a translation table and an entry for the TLB is generated from the translation table. Upon a TLB miss, the device is accessed using translation from the translation table.
Lie (ABS) is directed towards maintaining and accessing a local address translation cache and if a cache miss is experienced, the needed address translation is obtained from a master translation table and then the local translation cache is updated thus Lie is analogous art to the claimed invention. Additionally, as explained in the rejection below, it would have been obvious to a person of ordinary skill in the art to incorporate Lie’s use of a local translation caching technique in the system of Engebretsen to improve performance by storing a subset of a reduced number of relevant address translations from a master translation table thus enabling a light weight fabric that consumes less power and less mapping storage.

Please refer below for rejections of new claim(s) 26-30.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engebretsen (U.S. Patent Number 8,429,323)

As per claim 28 , Engebretsen teaches “28. (New) A method comprising: receiving, by a processor, an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that maps a memory and includes a range of MMIO addresses;” Engebretsen col 3 ln 15-20, 40-53, col 11 ln  col 18 ln 50-67, col 19 ln 3-48 discloses receiving an MMIO command and determining that the MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3) of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses 
Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “sending, based on the instruction, a request directed to the device to the bus address via the identified bus.” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  

As per claim 29, Engebretsen teaches “29. (New) The method of claim 28, wherein receiving the instruction to access the MMIO address comprises: receiving an instruction to access a partition absolute address of the address space; and determining that the partition absolute address is within the range of MMIO addresses.” Engebretsen figure 4 element 414, figure 5 element 514, col 4 ln 35-40, col 9 ln 54-67, col 11 ln 20-29, 48-52, col 18 ln 50-67 discloses received MMIO command with MMIO address encompassed by an MMIO bus address range (partition) comprised of absolute addresses (range=memory base-memory limit such as 0x1000-0x1FFF or 0x2000-0x2FFF…)     



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



Claim(s) 1-8, 10, 12, 19, 20, 26, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Lie (U.S. Patent Number 9,331,958).

Referring to claims 1 and 20, taking claim 1 as exemplary, Engebretsen teaches “A method for processing an instruction by a processor, wherein the processor is operationally connected to one or more buses, wherein the method comprises:” Engebretsen Figure 1, col 3 ln 18-24 discloses CPUs 101-1, 101-2, 101-3, and 101-4 connected to north chip 137 via respective buses 150-1, 150-2, 150-3, and 150-4. The CPUs 101-1, 101-2, 101-3, and 101-4 also referred to herein as processors. The north chip 137 is connected to the connection mesh fabric 155 via a bus 150-5 and a gateway 195. The north chip 137 is also connected to the boot firmware 107 via a bus “determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses; determining the address being accessed by the instruction is within the range of MMIO addresses;” Engebretsen Figures 9, col 18 ln 50-67 discloses determining that an MMIO command comprises an MMIO address to read/write data  from the specified MMIO address where the MMIO address is an address within a range of MMIO  addresses (i.e. a MMIO address space). In other words, it is identified, from the command, that an address of an I/O device is being accessed by the command “generating, based on the determination that the address being accessed is within the range of MMIO addresses, a first translation of the address being accessed to a bus identifier and a bus address using a translation table, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D 
Engebretsen Does not explicitly teach “generating an entry in a translation lookaside buffer, wherein the generated entry enables a translation” “resulting from the translation using the translation table;”
However, Lie teaches “generating an entry in a translation lookaside buffer, wherein the generated entry enables a translation”  “resulting from the translation using the translation table;” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses a translation cache ( “translation lookaside buffer”) which, upon a miss, (i.e. determining the translation cache does not currently store a sought-after address translation), the translation cache is updated with the sought-after address translation provided from a master translation table  
Engebretsen and Lie are analogous art because they are from the same field of endeavor namely, memory management.
Lie, that using a local translation caching technique improves performance by storing a subset of a reduced number of relevant address translations from a master translation table thus enabling a light weight fabric that consumes less power and less mapping storage (Lie col 14 ln 50-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lie use of a local translation caching technique in the system of Engebretsen to improve performance by storing a subset of a reduced number of relevant address translations from a master translation table thus enabling a light weight fabric that consumes less power and less mapping storage.
As per the non-exemplary claim 20, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 2 , the combination of Engebretsen and Lie teaches “2. The method of claim 1 further comprising: receiving a second instruction; determining the second instruction is to access the address of the address space;” Engebretsen Figures 1, 3, 4, 9, col 18 ln 50-67, col 19 ln 3-48 discloses determining that an MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3)  of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses  “generating, based on the Lie Figure 8 elements 818, 820, 812, 814,  col 16 ln 32-47 discloses determining the forward path corresponding to a destination address using a cached address translation that has been stored in the local translation cache  “the bus identifier identifying one of the buses, wherein the bus address is in a bus address space assigned to the identified bus;” Engebretsen Figure 4, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO commands, a translation associated to the MMIO address of the MMIO command is determined in order to define the specific forward path to a destination specified by MMIO command. For example, routing table (element 145-1) is used to specify that the forward route associated to an MMIO command with an MMIO address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D “and sending, based on the second instruction, a second request directed to the device via the identified bus to the bus address resulting from the second translation.” Lie Figure 8 elements 818, 820, 812, 814,  col 16 ln 32-47 discloses determining the forward path corresponding to a destination address using a cached address translation that has been stored in the local translation cache 
 
Engebretsen and Lie teaches “3. The method of claim 2, wherein the processor determines whether the bus address resulting from the second translation” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses cached translation “ lies within the range of the bus address space assigned to the bus identified by the bus identifier resulting from the second translation.” Engebretsen Figures 1, 3, 4, 9, col 18 ln 50-67, col 19 ln 3-48 discloses determining that an MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3)  of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses  

As per claim 4 , the combination of Engebretsen and Lie teaches “4. The method of claim 3, wherein the translation lookaside buffer” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses local translation cache “ contains identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the second translation” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses cached translation “ for determining whether the resulting bus address lies within the range defined by the upper limit and the lower limit.” Engebretsen Figure 4, 5 col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO commands, a translation associated to the MMIO address of the MMIO command is determined in order to define the specific forward path to a destination specified by MMIO command. For example, routing table (element 145-1) is used to specify that the forward route associated to an MMIO command with an MMIO address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  

As per claim 5 , the combination of Engebretsen and Lie teaches “5. The method of claim 3, wherein the translation table comprises identifiers identifying an upper limit and a lower limit of the bus address space assigned to the bus identified by the bus identifier resulting from the first translation for determining whether the resulting bus address lies within the range defined by the upper limit and the lower limit.” Engebretsen Figure 4, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO commands, a translation associated to the MMIO address of the MMIO command is determined in order to define the specific forward path to a destination specified by MMIO command. For example, routing table (element 145-1) is used to specify that the forward route associated to an MMIO command with an MMIO address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  

Engebretsen and Lie teaches “6. The method of claim 2, wherein the address being accessed by the instruction comprises a first section encoding an identifier for identifying the bus identifier.” Engebretsen Figure 4, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses that the forward route associated to destination address contained in MMIO address range 0X1000 to 0X1FFF comprises several busses, namely, an identified PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D
  
As per claim 7 , the combination of Engebretsen and Lie teaches “7. The method of claim 6, wherein the identifier for identifying the bus identifier comprises an entry identifier identifying an entry in the translation lookaside buffer, wherein the respective entry to be identified is assigned with an equal entry identifier and wherein a translation lookaside buffer hit results from finding the entry identifier provided by the address to be accessed in an entry in the translation lookaside buffer assigned with an equal entry identifier.” Lie col 15 ln 29-41, col 16 ln 55-67 discloses local and master translation tables entries having an index field storing at least a portion of the address and corresponding translation mapping

As per claim 8 , the combination of Engebretsen and Lie teaches “8. The method of claim 7, wherein a translation lookaside buffer miss results from finding the entry identifier provided by the address to be accessed to not match any entry in the translation lookaside buffer assigned with an equal entry identifier.” Lie Figure 8 elements 818, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses a translation cache ( “translation lookaside buffer”) determining the translation cache does not currently store a sought-after address translation (i.e. cache miss)
 
As per claim 10 , the combination of Engebretsen and Lie teaches “10. The method of claim 6, wherein the identifier for identifying the bus identifier comprises an entry identifier identifying an entry in the translation table providing the bus identifier.” Engebretsen Figure 4, 5, col 2 ln 14-28 discloses entry identifier (i.e. PTPA) identifying an entry in the translation table providing the bus identifier.  (i.e. Bus D) 

As per claim 12 , the combination of Engebretsen and Lie teaches “12. The method of claim 1, wherein the buses are PCIe (Peripheral Component Interconnect Express) buses, wherein the device is a PCIe device and wherein the bus address is a PCIe bus address.”  Engebretsen col 4 ln 49-64, col 8 ln 23-38 discloses buses are PCI Express buses


Regarding claim 19, Engebretsen teaches “A system for processing an instruction by a processor comprising: one or more processors, wherein the one or more processors are operationally connected to one or more buses; and a memory communicatively coupled to the one or more processors, wherein the memory Engebretsen col 3 ln 3-53, col 4 ln 27-67 discloses compute element connected to buses and memory executing CPU instructions where compute elements access memory via MMIO commands “determining the instruction is to access an address of an address space, wherein the address space maps a memory, and wherein the address space additionally comprises a range of Memory Mapped Input/Output (MMIO) addresses; determining the address being accessed by the instruction is within the range of MMIO addresses;” Engebretsen Figures 9, col 18 ln 50-67 discloses determining that an MMIO command comprises an MMIO address to read/write data  from the specified MMIO address where the MMIO address is an address within a range of MMIO  addresses (i.e. a MMIO address space). In other words, it is identified, from the command, that an address of an I/O device is being accessed by the command “generating, based on the determination that the address being accessed is within the range of MMIO addresses, a first translation of the address being accessed to a bus identifier and a bus address using a translation table, wherein the bus identifier identifies one of the buses, wherein the bus address is in a bus address space assigned to the identified bus, and wherein the bus address resulting from the translation is assigned to a device accessible via the identified bus;” Engebretsen in col 3 ln 45-53 teaches about a routing table (comparable to the translation table in applicant’s claim) providing translations, mapping or assignments of interconnects and MMIO bus address ranges. Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device. Further, the routing table provides a mapping of an MMIO bus address range (associated to a device (MMIO address) being accessed by a compute element) to associated bus identifiers in combination to an assigned PTP (PCI to PCI) bridge and chip identifiers (comparable to a bus address in applicant’s claim). Engebretsen in Figure 4, col 4 ln 35-40, col 8 ln 39-67, col 11 ln 30-62 discloses that in response to a CPU issuing r/w MMIO command, a translation associated to the MMIO address range containing the command’s MMIO address is determined which defines the interconnect path to a destination device (MMIO address) specified by the MMIO command. For example, routing table (element 145-1) is used to map the path associated to a command’s MMIO address contained in MMIO address range 0X1000 to 0X1FFF as comprising bus identifiers (secondary bus D and subordinate bus D) in combination with an assigned PTP (PCI to PCI) bridge (PTPA) and chip identifier (CHIP C) “sending, based on the instruction, a request directed to the device via the identified bus to the bus address resulting from the first translation.” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D  
Engebretsen Does not explicitly teach “generating an entry in a translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer”
However, Lie teaches “generating an entry in a translation lookaside buffer, wherein the generated entry associates the address being accessed to the bus identifier and the bus address identified by the first translation, and wherein the entry enables a second translation of the address being accessed to the bus identifier and the bus address using the translation lookaside buffer;” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses a translation cache (“translation lookaside buffer”) which, upon a miss, (i.e. determining the translation cache does not currently store a sought-after address translation), the translation cache is updated with the sought-after address translation provided from a master translation table
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Lie, that using a local translation caching technique improves performance by storing a subset of a reduced number of relevant address translations from a master translation table thus enabling a light weight fabric that consumes less power and less mapping storage (Lie col 14 ln 50-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lie use of a local translation caching technique in the system of Engebretsen to improve performance by storing a 

Regarding claim 26, Engebretsen teaches “26. (New) A method for processing an instruction by a processor, the method comprising: receiving an instruction to access a Memory Mapped Input/Output (MMIO) address of an address space that includes addresses for a system memory and a range of MMIO addresses for one or more connected devices;” Engebretsen col 11 ln  col 18 ln 50-67, col 19 ln 3-48 discloses receiving an MMIO command and determining that the MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3) of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses “the bus address being assigned to a device of the one or more connected devices;” Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device “and transmitting, based on the instruction, a request to the device via the bus address.” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D
Engebretsen Teaches that an MMIO address may be a destination address and that MMIO addresses are mapped to address translation information but does not explicitly teach “querying a translation lookaside buffer (TLB) for the MMIO address, wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers; translating, in response to the MMIO address being in the TLB, the MMIO address to a bus address of a bus address space of a bus using the TLB,”
However, Lie teaches “querying a translation lookaside buffer (TLB) for the MMIO address,”  Lie figure 8 element 816, col 16 ln 28-43 discloses performing a lookup in the translation cache for address translation information of a destination address
“wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers;” Lie col 15 ln 34-41 discloses translation cache where entries of the cache index destination addresses to their associated address translation information “translating, in response to the MMIO address being in the TLB, the MMIO address to a bus address of a bus address space of a bus using the TLB,”  Lie Figure 8 element 818 – HIT, col 16 ln 32-39 discloses that in response to a translation cache hit,  the sought-after address translation information is accessed
Engebretsen and Lie are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Lie, that using a local translation caching technique improves performance by storing a subset of a reduced number of (Lie col 14 ln 50-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lie use of a local translation caching technique in the system of Engebretsen to improve performance by storing a subset of a reduced number of relevant address translations from a master translation table thus enabling a light weight fabric that consumes less power and less mapping storage.

As per claim 27, the combination of Engebretsen and Lie teaches “27. (New) The method of claim 26, the method further comprising: receiving a second instruction to access a second MMIO address of the address space;” Engebretsen col 11 ln  col 18 ln 50-67, col 19 ln 3-48 discloses receiving an MMIO command and determining that the MMIO command which comprises an MMIO address is to read/write data  from the MMIO address where the MMIO address is an address of a range of MMIO  addresses (i.e. a MMIO address space). Further, the range of MMIO  addresses comprises a memory (i.e. element 102-3) of a device (i.e. element 160) as well as a range of Memory Mapped Input/Output addresses “querying the TLB for the second MMIO address;” Lie figure 8 element 816, col 16 ln 28-43 discloses performing a lookup in the translation cache for address translation information of a destination address “translating, in response to receiving a TLB miss indicating that the second MMIO address is not in the TLB, using a translation table,” Lie Figure 8 elements 818-MISS, 822, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 48-67, claim 11 discloses a translation cache determining that it does not currently store a sought-after address translation information (i.e. cache miss) and upon cache miss, a master translation table is indexed to obtain the requested address translation information “ the second MMIO address to a second bus address assigned to the device;” Engebretsen in Col 8 ln 57-61, Col 9 ln 40-41, 54-57, Col 10 ln 49-63 teaches that each device (i.e. an MMIO address in a command) is associated with a respective MMIO address range which a compute element uses to access the device “transmitting, based on the second instruction, a request to the device via the second bus address;” Engebretsen Figure 9 element 930, col 4 ln 36-40, col 11 ln 47-62, col 19 ln 39-48 discloses forwarding of commands based on MMIO commands directed to a MMIO address associated to a downstream device using mapping in routing table (element 145-1) specifying forwarding path identifying a PTP A bus (i.e. ingress/egress busses of a protocol type), an identified CHIP C, an identified secondary bus D and an identified subordinate bus D “and generating an entry in the TLB for the second MMIO address,” Lie Figure 8 element 824, col 16 ln 60-62 discloses updating translation cache “wherein the generated entry enables a translation of the second MMIO address to a bus identifier and the second bus address using the TLB.” Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses a translation cache ( “translation lookaside buffer”) which, upon a miss, (i.e. determining the translation cache does not currently store a sought-after address translation), the translation cache is updated with the sought-after address translation provided from a master translation table  
Engebretsen and Lie as set forth in claim 26 is equally applicable to claim 27.


  	As per claim 30, Engebretsen teaches all the limitations of claim 28  from which claim 30 depends.
Engebretsen teaches that an MMIO address may be a destination address and that MMIO addresses are mapped to address translation information but does not explicitly teach “querying a translation lookaside buffer (TLB) for the MMIO address, wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers; receiving a TLB miss indicating that the MMIO address is not in the TLB, wherein the translating is performed in response to receiving the TLB miss; and generating, in response to the translating, an entry for the MMIO address in the TLB, wherein the entry associates the MMIO address with the bus identifier and the bus address.”
However, Lie teaches “querying a translation lookaside buffer (TLB) for the MMIO address,” Lie figure 8 element 816, col 16 ln 28-43 discloses performing a lookup in the translation cache for address translation information of a destination address “ wherein the TLB maps MMIO addresses to associated bus addresses and bus identifiers;” Lie col 15 ln 34-41 discloses translation cache where entries of the cache index destination addresses to their associated address translation information “receiving a TLB miss indicating that the MMIO address is not in the TLB, wherein the translating is performed in response to receiving the TLB miss;” Lie Figure 8 elements 818-MISS, 822, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 48-67, claim 11 discloses a translation cache determining that it does not currently store a sought-after address translation information (i.e. cache miss) and upon cache miss, a master translation table is indexed to obtain the requested address translation information “ and generating, in response to the translating, an entry for the MMIO address in the TLB, wherein the entry associates the MMIO address with the bus identifier and the bus address.” Lie Figure 8 element 824, col 16 ln 60-62 discloses updating translation cache. Lie Figure 8 elements 822, 824, col 3 ln 1-30, col 12 ln 1-7, col 16 ln 28-34, 48-67, claim 11 discloses a translation cache ( “translation lookaside buffer”) which, upon a miss, (i.e. determining the translation cache does not currently store a sought-after address translation), the translation cache is updated with the sought-after address translation provided from a master translation table     
Engebretsen and Lie are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Lie, that using a local translation caching technique improves performance by storing a subset of a reduced number of relevant address translations from a master translation table thus enabling a light weight fabric that consumes less power and less mapping storage (Lie col 14 ln 50-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lie use of a local translation caching technique in the system of Engebretsen to improve performance by storing a .


Claim(s) 9, 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Lie (U.S. Patent Number 9,331,958) in further view of Gaskins (U.S. Publication Number 2003/0018877).

As per claim 9, the combination of Engebretsen and Lie teaches all the limitations of claim 6 from which claim 9 depends.
The combination of Engebretsen and Lie does not explicitly teach " wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.”
However, Gaskins teaches “wherein the address comprises a second section encoding the bus address of the bus address space assigned to the device accessible via the bus identified by the first section.” Gaskins Figure 7 element 158, [0003], [0006], [0031] discloses page offset bits used for identifying the address supplied on bus as part of a bus request
Engebretsen, Lie and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute  (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Lie to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed.

As per claim 13, the combination of Engebretsen and Lie teaches all the limitations of claim 1 from which claim 13 depends.
Additionally, Engebretsen teaches “wherein the address space comprising the address accessed by the instruction is an absolute partition address space assigned to a partition,” Engebretsen figure 4 element 414, figure 5 element 514, col 4 ln 35-40, col 9 ln 54-67, col 11 ln 20-29, 48-52, col 18 ln 50-67 discloses received command with address to be accessed encompassed by a bus address range (partition) comprised of absolute addresses (range=memory base-memory limit such as 0x1000-0x1FFF or 0x2000-0x2FFF…)
The combination of Engebretsen and Lie does not explicitly teach " wherein entries comprised by the translation lookaside buffer are each assigned to individual partitions,” “and wherein the instruction is an instruction issued by the partition”
However, Gaskins teaches “wherein entries comprised by the translation lookaside buffer are each assigned to individual partitions,” Gaskins [0032], [0037], claim 35 discloses TLB entries comprised of an individual address associated to an applied virtual address from processor “and wherein the instruction is an instruction issued by the partition” Gaskins [0002], [0009], [0073], discloses an address range of the processor partitioned so that other memories or devices occupy portions of the processors address range. The memory ranges are partitioned into different types where a TLB caches an applied virtual address and determines the memory type of the memory range which contains the accessed address. [0042], [0044] discloses a received physical addresses (172) associated with an address range (302) of the uncacheable memory type is within a range occupied by memory mapped I/O (MMIO) devices  
Engebretsen, Lie and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Lie to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed

Engebretsen and Lie teaches all the limitations of claim 1 from which claim 14 depends.
The combination of Engebretsen and Lie does not explicitly teach " wherein the processor is provided with a partition identifier identifying the partition issuing the instruction”
However, Gaskins teaches “wherein the processor is provided with a partition identifier identifying the partition issuing the instruction” Gaskins [0002], [0003], [0012], [0037], claim 1 discloses the processor executing programs generating virtual addresses from a virtual address space associated to the processor where an applied virtual address is accordingly translated to transmit information on processors bus  
Engebretsen, Lie and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gaskins caching memory region type information in the system of Engebretsen and Lie to improve performance by using the memories 

As per claim 17, the combination of Engebretsen and Lie teaches all the limitations of claim 1 from which claim 17 depends.
The combination of Engebretsen and Lie does not explicitly teach " wherein write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests.”
However, Gaskins teaches “ wherein write combine is enabled for the addresses of the MMIO range using an aggregation buffer for aggregating requests.” Gaskins [0007], [0008], [0045] discloses the use of a WC (write-combining) bit for specifying a writecombining memory access to a memory range. Further, OS assigns writecombining memory type to memory ranges mapped to video buffers where writecombining memory access combines multiple writes to frame buffers to enhance write throughput. 
Engebretsen, Lie and Gaskins are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gaskins, that caching memory region type information improves performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed (Gaskins [0008], [0012], [0017], [0045], [0083]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the Gaskins caching memory region type information in the system of Engebretsen and Lie to improve performance by using the memories attribute information to affect the manner in which the accesses to the memories are performed

As per claim 18, the combination of Engebretsen, Lie and Gaskins teaches “wherein for each combination of bus identifier and bus address two addresses are provided in the MMIO range, wherein a first one of the two addresses is provided for executing a write through to the respective bus address” Gaskins [0046] discloses the use of a WT (write-through) bit for specifying a write-through memory accesses to a memory range “ and a second one of the two addresses is provided for executing a write combine to the respective bus address.” Gaskins [0045], [0046] discloses the use of a WC (write-combining) bit for specifying a write combining memory access to a memory range and that microprocessor may also combine stores to a WT memory range.
The same motivation that was utilized for combining Engebretsen, Lie and Gaskins as set forth in claim 17 is equally applicable to claim 18.



(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Lie (U.S. Patent Number 9,331,958) in further view of Fang (U.S. Publication Number 2019/0073315).

As per claim 11, the combination of Engebretsen and Lie teaches all the limitations of claim 1 from which claim 11 depends.
The combination of Engebretsen and Lie does not explicitly teach "wherein the
translation lookaside buffer has no remaining capacity for adding additional entries, and
wherein the generating of the entry in the translation lookaside buffer comprises
replacing an existing entry of the translation lookaside buffer with the entry to be
generated."
However, Fang teaches "wherein the translation lookaside buffer has no
remaining capacity for adding additional entries, and wherein the generating of the entry
in the translation lookaside buffer comprises replacing an existing entry of the
translation lookaside buffer with the entry to be generated." Fang figure 2, claim1
discloses that when an entry corresponding to a request is missing in a TLB, if
the TLB is full, the TLB replaces one of its entries with the entry corresponding to
the request.
Engebretsen and Lie and Fang are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Fang, that that his TLB management method improves performance by identifying and using other system TLB capacity thus reducing miss rate and accelerating program execution (Fang [0024]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fang’s TLB management method in the system of Engebretsen and Lie to improve performance by identifying and using other system resources to expand a TLB capacity thus reducing miss rate and accelerating program execution


Claim(s) 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretsen (U.S. Patent Number 8,429,323) in view of Lie (U.S. Patent Number 9,331,958) in further view of Freking (U.S. Patent Number 9,292,462).

As per claim 15, the combination of Engebretsen and Lie teaches all the limitations of claim 1 from which claim 15 depends.
Additionally, The combination of Engebretsen and Lie teaches “wherein the translation table contains translations for each address of the MMIO range,” Engebretsen Figure 4, 5, col 3 ln 45-53, col 8 ln 39-67, col 11 ln 30-62 discloses routing table contains MMIO address ranges, associated identified PTP bus (i.e. ingress/egress busses of a protocol type), identified CHIP, identified secondary bus and identified subordinate bus 
The combination of Engebretsen and Lie does not explicitly teach " wherein each address of the MMIO range has an assigned access indicator which indicates whether an access to the respective address of the MMIO range is allowed.”
Freking teaches “ wherein each address of the MMIO range has an assigned access indicator which indicates whether an access to the respective address of the MMIO range is allowed.” Freking col 12 In 26-49, col 15 In 59-67, col 16 In 1-10, 41-51 discloses that the routing table entries comprise data values and identifiers to indicate whether compute elements have an associated mapped route and an
owned/ assigned device thus allowed to send commands to owned device  
Engebretsen, Lie and Freking are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Freking, that that his technique for
transmitting commands within a distributed switch improves performance by using
routing table information to properly identify downstream switches, suspend/resume
traffic, reset links and relay messages to efficiently perform isolation and fault
management in the system (Freking col 1 In 28-35, col 3 In 1-16). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Freking that his technique for transmitting commands within a distributed switch in the system of Engebretsen and Lie to improve performance by using routing table information to properly identify downstream switches, suspend/resume traffic, reset links and relay messages to efficiently perform isolation and fault management in the system

As per claim 16, the combination of Engebretsen and Lie teaches all the limitations of claim 1 from which claim 16 depends.
 Engebretsen and Lie does not explicitly teach “wherein the translation table only contains translations for addresses of the MMIO range that a partition is allowed to access.”
However, Freking teaches “wherein the translation table only contains translations for addresses of the MMIO range that a partition is allowed to access.” Freking col 12 In 26-49, col 15 In 59-67, col 16 In 1-10, 41-51 discloses that when compute elements are not allowed to send commands to an owned/assigned device, the controller removes data values and identifiers from the routing table  
Engebretsen, Lie and Freking are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Freking, that that his technique for
transmitting commands within a distributed switch improves performance by using
routing table information to properly identify downstream switches, suspend/resume
traffic, reset links and relay messages to efficiently perform isolation and fault
management in the system (Freking col 1 In 28-35, col 3 In 1-16). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Freking that his technique for transmitting commands within a distributed switch in the system of Engebretsen and Lie to improve performance by using routing table information to properly identify downstream switches, suspend/resume traffic, reset links and relay messages to efficiently perform isolation and fault management in the system

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                             	04/05/2021

/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132